March 17, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    IN THE MATTER OF THE MARRIAGE OF JAMILEH MERRIKH AND
                   DAVID HOSSIEN MERRIKH

NO. 14-14-00024-CV

                     ________________________________

      This cause, two appeals, one by David Merrikh and one by Noorollah
Merrikh and Zarine Motlagh, from the judgment in favor of Jamileh Merrikh,
signed October 11, 2013, was heard on the transcript of the record.

       With regard to David Merrikh’s appeal, we have inspected the record and
find no error in the judgment. Therefore, as it pertains to David Merrikh, we order
the judgment of the court below AFFIRMED.

      With regard to Noorollah Merrikh and Zarine Motlagh’s appeal, we have
inspected the record and find no error in the judgment. Therefore, as it pertains to
Noorollah Merrikh and Zarine Motlagh, we order the judgment of the court below
AFFIRMED.

      We order David Merrikh, Noorollah Merrikh, and Zarine Motlagh, jointly
and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.